Citation Nr: 0640091	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
service-connected skin disorder of the feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In June 2004, the veteran withdrew his appeal with respect to 
the issues involving an increased disability rating for a 
skin disorder of the hands, and for service connection for 
hair loss. 

The issue involving entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected skin disorder of the feet 
is manifested by dry skin, mild exfoliation, occasional 
scaling, occasional pruritis, and occasional itching.  

2.  The RO denied the veteran's attempt to reopen his claim 
for service connection for PTSD in October 2000.  The veteran 
was notified of this decision that same month, but did not 
file an appeal. 

3.  The evidence received subsequent to the October 2000 RO 
rating decision includes a November 2005 VA clinical record 
which raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
skin disorder of the feet have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
4.118, Diagnostic Codes 7806, (2006).

2.  The October 2000 decision of the RO denying reopening of 
the claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

3.  The evidence received since the October 2000 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  aid and attendance 
letter dated January 2004 satisfied the duty to notify 
provisions.  The veteran's VA medical treatment records have 
been obtained and he has been accorded recent VA Compensation 
and Pension examination for his skin disorder.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  This appeal initially stems from an RO rating 
decision of September 2002.  Accordingly, the initial 
adjudication of the increased rating claim on appeal was 
prior to the letter which satisfied the current duty to 
notify and assist provisions with respect to increased 
ratings.  However, the claim was subsequently readjudicated 
in Supplemental Statements of the Case dated October 2004 and 
April 2006.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected disabilities.  The evidence includes, but is not 
limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claim for an increased disability rating 
for a skin disorder of the feet.  

II.  Skin Disorder of the Feet

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2006).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2006).

The veteran claims entitlement to a compensable disability 
rating for a skin disorder of the feet.  The veteran filed 
his current claim for an increased rating for his skin 
disorder of the feet in July 2002.  Substantive changes were 
made to the schedular criteria for evaluating disabilities 
involving the skin by regulatory amendment effective August 
30, 2002. See 67 Fed. Reg. 49,590-49,599 (2002).  Because 
this change took effect during the pendency of the veteran's 
appeal, both the former and the revised criteria will be 
considered in evaluating the veteran's service-connected skin 
disorders of the right foot.  See VAOPGCPREC 7-2003.

The rating decisions of record reveal that the veteran's skin 
disorder of the feet is rated at a noncompensable (0%) 
disability rating under Diagnostic Code 7806 for dermatitis 
or eczema.  Under the prior criteria for Diagnostic Code 
7806, a noncompensable (0%) disability rating contemplates 
eczema with slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is for consideration when there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area. A 30 percent rating is warranted 
where there is eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating, the highest rating assignable under this Diagnostic 
Code, contemplates ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or being 
exceptionally repugnant.  38 C.F.R. § 4.118 (2002).  As 
noted, only the veteran's feet are involved.

The amended criteria for Diagnostic Code 7806, used to 
evaluate disabilities involving dermatitis or eczema, 
provides for a 10 percent rating where there is dermatitis or 
eczema with at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  Dermatitis or eczema 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period will be rated at 30 percent. 38 C.F.R. § 
4.118 (2006).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's skin 
disorder of the feet.  In August 2002, a VA examination of 
the veteran was conducted.  The examiner noted that the 
veteran was prescribed topical medication to treat his skin 
disorders.  Physical examination revealed some exfoliative 
changes of the feet.  There was no evidence of systemic or 
nervous manifestations and the diagnosis was dyshidrotic 
eczema of the feet.  

In February and September 2004, VA examinations of the 
veteran were conducted which yielded diagnoses of history of 
dyshidrotic eczema of the feet.  Some dry skin, mild 
exfoliation, occasional scaling, occasional pruritis, and 
occasional itching were noted on the February examination.  A 
July 2005 VA treatment record reveals a diagnosis of tinea 
pedis and that the veteran had some maceration and scale 
between the toes.  

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected skin disorder of the right foot.  There is simply 
no evidence that that veteran meets the rating criteria which 
would permit the assignment of a compensable disability 
rating under either the old or current rating criteria.  
There is no evidence of exudation, exfoliation, or itching 
involving an exposed surface or extensive area.  Nor, is 
there evidence of involvement of at least 5 percent of 
surface area.  Accordingly, entitlement to a compensable 
disability rating must be denied.  

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the claim for a 
compensable disability rating for the service-connected skin 
disorder of the feet, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Reopening the Claim for Service Connection for PTSD

Even though the RO has addressed the veteran's PTSD claim as 
involving service connection in recent rating actions and 
Statements of the Case, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection for PTSD and 
remanding the claim for additional development.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The United States Court of Veterans Appeals (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2002).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed in-service stressor actually 
occurred is required for him to prevail.  See Cohen v. Brown, 
10 Vet. App. 128, (1997); Moreau, 9 Vet. App. at 394-95; 
Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  

The RO denied the veteran's attempt to reopen his claim for 
service connection for PTSD in an October 2000 rating 
decision and notified the veteran of the decision that same 
month.  The veteran did not file an appeal and the RO 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

The veteran filed to reopen his claim for service connection 
for PTSD in July 2002.  The applicable regulations 
specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2006).

In this case, the evidence submitted since the October 2000 
RO rating decision includes a November 2005 VA treatment 
record.  This report reveals a diagnosis of PTSD.  The Board 
concludes that this evidence is new, because it was not of 
record at the time of the October 2000 rating decision.  This 
evidence is also "material."  Specifically, this evidence 
shows a current diagnosis of PTSD, which was absent at the 
time of the prior rating decision.  The evidence submitted 
does raise a reasonable possibility of substantiating the 
claim.  Accordingly, the veteran's claim for service 
connection for PTSD is reopened.  


ORDER

A compensable disability rating for the service-connected 
skin disorder of the feet is denied.  

New and material evidence to reopen a claim of service 
connection for PTSD has been received; to this extent only, 
the appeal is granted.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  He has been very vague with his reported stressors in 
the past, especially with respect to the dates of the alleged 
stressors.  The evidence of record reveals that the veteran 
served in the Navy.  He was a seaman aboard the USS COLONIAL 
(LSD-18) from approximately March 1969 to June 1970.  
Furthermore, his personnel records reveal an entry dated in 
June 1969 which states that he was "authorized to wear the 
Vietnam Service Medal  with one  (1) bronze star for 
participation in the Seventh Vietnam Campaign (( No name 
established) - 2 April 1968 to date to be announced) while 
serving aboard USS COLONIAL (LSD-18)."  The veteran's 
alleged stressor is that while he served aboard this 
amphibious ship it was involved in operations landing 
Republic of Korea (ROK) Marines in combat conditions in 
Vietnam.  Evidence obtained from the internet by the RO 
indicates that ROK Marines were landed by U.S. Navy 
amphibious ships in September 1969.  However, no verification 
of the participation of the veteran's ship has been obtained.  
Based on the dates noted above, the Board believes that the 
service department should be able verify the stressors 
alleged by the veteran.  Additional development is therefore 
required.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
submit another statement containing as 
much detail as possible regarding the 
stressors to which he was exposed 
during service.  The veteran should be 
asked to provide specific details of 
the claimed stressful events during 
service, such as the specific dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, 
duty assignments and the names and 
other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

2.  After the above, review the file and 
prepare a summary of all the claimed 
stressors.  Specifically, undertake any 
necessary development to attempt to verify 
the veteran's claims that the USS COLONIAL 
(LSD-18) was involved in amphibious 
operations landing ROK Marines under 
combat conditions between March 1969 and 
October 1969.  This verification may 
include forwarding the summary of 
stressors and all associated documents to 
the U. S. Army and Joint Services Records 
Research Center (JSRRC) for information 
which might corroborate the veteran's 
alleged stressors.

3.  If a stressor has been confirmed, the 
veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner must be 
informed as to which stressor or 
stressors have been verified.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.

4.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


